UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                    August 25, 2010
                                 No. 08-2036

         COUNCIL TREE COMMUNICATIONS, INC; BETHEL NATIVE CORPORATION;
              MINORITY MEDIA AND TELECOMMUNICATIONS COUNCIL,
                                                           Petitioners
                                      v.

         FEDERAL COMMUNICATION COMMISSION; UNITED STATES OF AMERICA,
                                                                                     Respondents

                   CTIA WIRELESS ASSOCIATION and T MOBILE USA INC,

                        Intervenor-Respondents (Per Clerk Order of 4/28/08)

                                 ( Agency Nos.   06-52/06-78/08-92)

Present: FISHER, HARDIMAN and STAPLETON, Circuit Judges


      Motion by Petitioners for Correction of Clerical Errors in Opinion as follows:
           The correct name of counsel for Petitioners’ firm is Lerman Senter PLLC -
               not Lerner Senter.
            The law firm for Petitioners’ Amici Counsel, The Ghatt Law Group, LLC,
               was inadvertently omitted from the opinion.


                                                                      /s/Tina Koperna
                                                                      Case Manager (267) 299-4930

                                          ORDER
The foregoing Motion is GRANTED.




                                                             By the Court,


                                                             /s/ Thomas M. Hardiman
                                                             Circuit Judge
Dated: August 26, 2010
tmk/cc:
            Dennis P. Corbett, Esq.
            S. Jenell Trigg, Esq.
            Robert B. Nicholson, Esq.
            Robert J. Wiggers, Esq.
            Laurence N. Bourne, Esq.
            Ian H. Gershengorn, Esq.
            Andrew G. McBride, Ews.
            William T. Lake, Esq.
            Jeneba Ghatt, Esq.
            Joseph R. Palmore, Esq.
            Elaine J. Goldberg, Esq.
            Andrew G. McBride, Esq.
            Jonathan E. Nuechterlein, Esq.
            Thomas Gutierrez, Esq.
            Carl N. Northrop, Esq.